         Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JEROME A. JOHNSON,                              §
                                                §
                  Plaintiff,                    §              5-20-CV-00245-FB-RBF
                                                §
vs.                                             §
                                                §
PNC BANK, N.A., FEDERAL HOME                    §
LOAN MORTGAGE CORPORATION,                      §
                                                §
                  Defendants.                   §
                                                §
                                                §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the cross-motions for summary judgment

filed by Plaintiff Jerome A. Johnson, Dkt. No. 20, and Defendants Federal Home Loan

Corporation (“Freddie Mac”) and PNC Bank, N.A., Dkt. No. 19. All pretrial matters in this

action, removed to federal court by Defendants, see Dkt. No. 1, have been referred for resolution

pursuant to Rules CV-72 and 1 of Appendix C to the Local Rules for the United States District

Court for the Western District of Texas. See Dkt. No. 23. Authority to enter this recommendation

stems from 28 U.S.C. § 636(b)(1)(B).

       For the reasons set forth below, Defendants’ Motion for Summary Judgment, Dkt. No.

19, should be GRANTED and Johnson’s Motion for Partial Summary Judgment, Dkt. No. 20,

should be DENIED.




                                               1
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 2 of 13




                             Factual and Procedural Background

       This case arises out of Defendants’ alleged failure to originate a home-equity loan in

compliance with Texas Constitution Article XVI, Section 50(a)(6)’s requirement that an owner

and lender sign a written acknowledgment on the fair-market value of the homestead and that the

lender provide the owner with the signed document at closing.

       On April 19, 2016, Plaintiff Johnson and his wife Veronica J. Escalante refinanced their

homestead with a home-equity loan payable to LoanDepot.com, LLC (“LoanDepot”). See Dkt.

No. 22-1. As security for the loan, Johnson and Escalante executed a Home Equity Security

Agreement with Mortgage Electronic Registration Systems, Inc. (“MERS”) as the designated

beneficiary. See Dkt. No. 22-2.

       The Home Equity Security Agreement, in Section 19, incorporates the provisions of

Texas Constitution Article XVI, Section 50(a)(6) into its terms:

       19. Sale of Note; Change of Loan Servicer; Notice of Grievance; Lender’s
       Right-to-Comply.

       ....

       It is Lender’s and Borrower’s intention to conform strictly to provisions of the
       Texas Constitution applicable to Extensions of Credit as defined by Section
       50(a)(6), Article XVI of the Texas Constitution.

Id. ¶ 19. Section 19 of the Agreement also gives the lender a 60-day period in which to comply

with Section 50(a)(6)’s requirements, once the borrower notifies the lender of any alleged

Section 50(a)(6) shortcoming:

       Borrower understands that the Extension of Credit is being made on the condition
       that Lender shall have 60 days after receipt of notice to comply with the
       provisions of Section 50(a)(6), Article XVI of the Texas Constitution. As a
       precondition to taking any action premised on failure of Lender to comply,
       Borrower will advise Lender of the noncompliance by a notice given as required
       by Section 14, and will give Lender 60 days after such notice has been received
       by Lender to comply. Except as otherwise required by Applicable Law, only after
       Lender has received said notice, has had 60 days to comply, and Lender has




                                                2
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 3 of 13




       failed to comply, shall all principal and interest be forfeited by Lender, as
       required by Section 50(a)(6)(Q)(x), Article XVI of the Texas Constitution in
       connection with failure by Lender to comply with its obligations under this
       Extension of Credit.

Id. (emphasis in italics added).

       Section 19 also includes a provision noting that the Lender’s right to comply in Section

19 survives the payoff of the extension of credit, and that Section 19 supersedes any section of

the Agreement or the Note that is inconsistent with Section 19:

       Lender’s right-to-comply as provided in this Section 19 shall survive the payoff of
       the Extension of Credit. The provision of this Section 19 will supersede any
       inconsistent provision of the Note or this Security Instrument.

Id. (emphasis in italics added).

       Finally, Section 19 also provides that the property owner’s acceptance of a release of lien

from the lender extinguishes any obligations the lender may have under Section 50(a)(6):

       23. Release. Within a reasonable time after termination and full payment of the
       Extension of Credit, Lender shall cancel and return the Note to the owner of the Property
       and give the owner, in recordable form, a release of the lien securing the Extension of
       Credit or a copy of an endorsement of the Note and assignment of the lien to a lender that
       is refinancing the Extension of Credit. Owner shall pay only recordation costs.
       OWNER’S ACCEPTANCE OF SUCH RELEASE OR ENDORSEMENT AND
       ASSIGNMENT, SHALL EXTINGUISH ALL OF LENDER’S OBLIGATIONS
       UNDER SECTION 50(a)(6), ARTICLE XVI OF THE TEXAS CONSTITUTION.

Id. ¶ 23 (emphasis in original).

       At closing, Johnson and Escalante executed a Texas Home Equity Affidavit and

Agreement in which they swore under oath that “[t]he Lender and each owner of the Property

have signed a written acknowledgement as to the fair market value of the Property on the date

the Extension of Credit is made.” Dkt. No. 19-1 at 47-51 ¶ I.U. The Agreement further reiterated

the note holder’s ability to cure any failure to comply with its obligations under the Extension of

Credit, as provided by the Home Equity Security Agreement:




                                                3
              Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 4 of 13




        D.       Opportunity to Comply. It is agreed that, except as required by law, the
        Lender or any holder of the Note for the Extension of Credit shall not forfeit any
        principal or interest on the Extension of Credit by reason of failure by Lender or
        holder to comply with its obligations under the Extension of Credit, unless the
        Lender or holder of the Note fails to correct the failure to comply not later than
        the 60th day after the borrower notifies the Lender or holder of the note of its
        failure to comply.

Id. ¶ II.D.

        Contemporaneous with the closing, Johnson and Escalante also signed a document

entitled “Texas Home Equity Receipt of Copies” in which they acknowledged receiving “all

executed documents signed by said owner at closing related to the extension of credit,” including

an acknowledgment as to the fair market value of homestead property. See Dkt. No. 19-1 at 45.

        On October 3, 2019, notwithstanding Johnson’s affirmative representations that

LoanDepot had signed the fair-market-value acknowledgment at closing and provided him an

executed copy of it, Johnson sent Freddie Mac, the new holder of the Note, and PNC, the

mortgage servicer,1 a letter via certified mail in which he denied receiving a signed

acknowledgment of fair-market value at closing and requesting that Defendants cure this

“problem[].” See Dkt. No. 22-4. Tracking information for Johnson’s letter reflects that Freddie

Mac received a copy of it on October 10, 2019. See Dkt. No. 22-5. PNC received the letter on or

about November 4, 2019. See Dkt. No. 22-10. Defendants didn’t respond to Johnson’s letter.

        Shortly after Johnson transmitted the letter, but before the contractual 60-day cure period

had expired, Johnson paid off the loan.2 Accordingly, on November 25, 2019, MERS, as


1
  It’s unclear when the Note was transferred to Freddie Mac. The parties, however, agree that at
the time Johnson sent the letter, Defendant Freddie Mac was the holder of the Note and
Defendant PNC Bank was the mortgage servicer. See Dkt. No. 19 at 2; Pl. Orig. Pet. (Dkt. No. 1-
2 at 12-21) ¶ 12.
2
  Exactly when Johnson paid off the loan is unclear. Johnson asserts—without any evidentiary
support—that he paid it off on October 28, 2019. See Dkt. No. 20 at 5. Defendants, on the other
hand, contend—citing the Release— that this occurred “on or about November 25, 2019.” See



                                                 4
         Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 5 of 13




nominee for LoanDepot and its successors and assigns, filed a release of mortgage in the real

property records. See Dkt. No. 19-1 at 25.

       On January 7, 2020—notwithstanding the extinguishment of Johnson’s debt and the

release of the lien—Johnson sued Freddie Mac and PNC for failure to sign and provide him a

written acknowledgment of the fair-market value of the property on the day of closing (or timely

cure the alleged defect) in violation of Article XVI, Sections 50(a)(6)(Q)(v), (ix) of the Texas

Constitution. See Dkt. No. 1-2 at 12-21. Johnson also asserted two other constitutional violations

but has since abandoned those claims. Compare id. with Dkt. No. 19-1 at 30-31.

       Currently at issue are Johnson’s claims for (1) breach of contract; (2) violation of the

Texas Constitution; and (3) suit to remove cloud and quiet title. Johnson seeks Defendants’

forfeiture of all principal and interest Johnson paid on the loan, along with attorneys’ fees

pursuant to Chapter 38 of the Texas Civil Practices and Remedies Code. Johnson also requests a

declaration pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code that

(1) Defendants have failed to cure constitutional defects in the loan documents; (2) the mortgage

lien is void for being noncompliant with the Texas Constitution; and (3) title is quieted in

Johnson’s name.

       On February 28, 2020, Defendants removed the case, citing diversity jurisdiction. See 28

U.S.C. § 1332; Dkt. No. 1. The parties now each move for summary judgment.3

                                             Analysis

       The parties dispute whether LoanDepot—Defendants’ predecessor—signed a written

fair-market-value acknowledgment and delivered it to Johnson at closing, as required by Article

Dkt. No. 19 at 2. This short time differential, however is immaterial to the present dispute. The
parties here agree that Johnson paid off the loan before the 60-day cure period had expired.
3
 While Defendants move for summary judgment on all of Johnson’s claims, Johnson’s motion
only pertains to his breach-of-contract claim. See Dkt. No. 20 at 1 & n. 1.



                                                5
            Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 6 of 13




XVI, Section 50(a)(6)(Q)(v), (ix) of the Texas Constitution. Defendants haven’t produced a

signed copy of the acknowledgment, and Johnson now argues—in contravention of his prior

representations under oath—that LoanDepot never complied with its obligations in this regard.

But there is no independent cause of action for violating Article XVI, Section 50(a)(6) of the

Texas Constitution; this type of claim only arises within the context of defending against a

foreclosure. Moreover, the terms of the parties’ agreement provide that the acceptance of the lien

release extinguished Johnson’s claims for breach of contract and to quiet title. Finally, Johnson’s

request for a declaratory judgment is duplicative of his other claims and should be dismissed.

       A.       Johnson Can’t Assert a Stand-Alone Claim under the Texas Constitution.

       The Texas Constitution prohibits the forced sale of a homestead, except under certain

circumstances. One exception is for extensions of credit secured by a voluntary lien against the

homestead, so long as the home-equity loan complies with “a litany of exacting terms and

conditions set forth in [Section 50(a)(6) of the] [C]onstitution,” Garofolo v. Ocwen Loan

Servicing, L.L.C., 497 S.W.3d 474, 477 (Tex. 2016), including that:

       (v) at the time the extension of credit is made, the owner of the homestead shall
       receive a copy of the final loan application and all executed documents signed by
       the owner at closing related to the extension of credit;

       . . . . [and]

       (ix) the owner of the homestead and the lender sign a written acknowledgment as
       to the fair market value of the homestead property on the date the extension of
       credit is made . . . .

Tex. Const., Art. XVI § 50(a)(6)(Q)(v), (ix). Lenders or note holders who fail to comply with

these obligations at the time of closing—and further “fail[] to correct the failure to comply not

later than the 60th day after the date the lender or holder is notified by the borrower of the




                                                6
             Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 7 of 13




lender’s failure to comply” by taking the steps described in one of the six subsections—“shall

forfeit all principal and interest of the extension of credit.” Id.(x).

        But the “terms and conditions [as set forth in Section 50(a)(6)] are not constitutional

rights and obligations unto themselves. They only assume constitutional significance when their

absence in a loan’s terms is used as a shield from foreclosure.” Garofolo, 497 S.W.3d at 478.

Here, it’s undisputed that Defendants never attempted to foreclose. Accordingly, the

constitutional rights and obligations implicated by Section 50(a)(6) were never invigorated so as

to provide a cause of action or remedy to Johnson, and Johnson’s stand-alone claim to enforce

these rights should be dismissed. See id. at 475 (“Our constitution lays out the terms and

conditions a home-equity loan must include . . . . It does not, however, create a constitutional

cause of action or remedy for a lender’s subsequent breach of those terms.”).

        B.      Johnsons’ Contract Claim Misreads the Contract and Must Be Dismissed.

        Notwithstanding Johnson’s lack of constitutional recourse, a borrower may seek

forfeiture through a breach-of-contract claim when a constitutional forfeiture provision is

incorporated into the terms of a home-equity loan. See id. at 475, 479. Here, paragraph 19 of the

Home Equity Security Agreement incorporates the Texas Constitution’s Section 50(a)(6)’s

forfeiture provision, and Defendants don’t argue otherwise. Johnson, therefore, may at least in

theory pursue a breach-of-contract claim for an alleged violation of Section 50(a)(6)’s provisions

that were so incorporated.

        But Johnson’s breach-of-contract claim runs afoul of Section 23 of the same Agreement,

which provides that the recording of the Release extinguished any contractually incorporated

Section 50(a)(6) obligations Defendants would’ve owed Johnson. Section 23 states that:

        OWNER’S ACCEPTANCE OF SUCH RELEASE [of the lien securing the
        Extension of Credit] . . . SHALL EXTINGUISH ALL OF LENDER’S




                                                    7
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 8 of 13




       OBLIGATIONS UNDER SECTION 50(a)(6), ARTICLE XVI OF THE
       TEXAS CONSTITUTION.

Dkt. No. 22-2 ¶ 23 (emphasis in original). By its plain terms, this provision takes any alleged

violation of Section 50(a)(6) out of contention as a breach-of-contract predicate, once a lien

release has been accepted. There’s no dispute here that the lien release was recorded and

accepted. Although the parties’ briefing doesn’t dwell on what constitutes sufficient

“acceptance” of the lien release, Johnson doesn’t argue that he didn’t accept the release, and

there’s certainly no dispute that the lien was in fact released. On this record, that is sufficient to

trigger Section 23’s extinguishment provision and defeat any attempt by Johnson to invoke a

failure to comply with Section 50(a)(6) as a breach-of-contract predicate.

       There is no merit to Johnson’s assertion that Paragraph 19 of the Agreement supersedes

Paragraph 23 and prevents extinguishment of any Section 50(a)(6) obligations inuring to his

benefit after acceptance of the lien release. Indeed, the portion of Paragraph 19 Johnson invokes

provides no benefit to him but rather ensures that the lender’s 60-day cure period is not

extinguished due to a payoff by the borrower. To that end, Paragraph 19 provides that the

“Lender’s right-to-comply as provided in this Section 19 shall survive the payoff of the

Extension of Credit” and that the provisions of “Section 19 will supersede any inconsistent

provision of the Note or this Security Instrument.” Dkt. No. 22-2 ¶ 19 (emphasis added).

Moreover, although this provision of Paragraph 19 contemplates a right to comply surviving

payoff, it says nothing about what happens following a release of the lien.

       The Court interprets the Agreement as a whole and in accordance with the plain meaning

of its terms. See Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 892 (Tex. 2017). Section 19 and

Section 23 don’t conflict, as Johnson argues. There’s no inconsistency between Johnson’s rights

under Section 19 extinguishing upon acceptance of the release and the Lender’s 60-day cure




                                                  8
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 9 of 13




rights surviving payoff. Accordingly, nothing in paragraph 19 requires the lender to comply with

Section 50(a)(6) once the home owner accepts the lien release, as occurred here.

       Regardless, there’s no evidence in the record raising a genuine issue of material fact

suggesting that Defendants violated Section 50(a)(6). Defendants have introduced competent

summary judgment evidence reflecting that Johnson represented—one time under oath and

contemporaneously with the closing—that LoanDepot timely signed a written acknowledgment

on the fair market value of the property and timely delivered a copy of it to Johnson. See Dkt.

No. 19-1 at 47-51 (Texas Home Equity Affidavit and Agreement ¶ I.U) & Dkt. No. 19-1 at 45

(Texas Home Equity Receipt of Copies). Johnson hasn’t offered any evidence to controvert those

prior representations.

       Instead, Johnson attests in an affidavit attached to his cross-motion for summary

judgment filed after the close of discovery only that: “[o]n April 19, 2016, I signed an

Acknowledgment Regarding Fair Market Value of Homestead Property. There was not a

signature from Loan Depot or a Loan Depot representative on the document.” Johnson Aff. (Dkt.

No. 22-15). He then provides a copy of the acknowledgment, which only contains his signature.

Dkt. No. 22-3. But under Texas law, “[a] written transaction, such as a contract, lease, deed or

the like may be evidenced by several counterparts or identical copies of the written terms, all of

them being signed, or at any rate, designed to be considered as of equal force as embodying the

transaction.” Dickerson v. Mack Fin. Corp., 452 S.W.2d 552, 557 (Tex. Civ. App.—Houston [1st

Dist.] 1969, writ ref’d n.r.e.) (quoting Mccormick and Ray, Texas Law of Evidence, § 1564 at

406). Indeed, given the number of documents involved at closing, loan transactions are

commonly accomplished through the execution of counterparts. Even accepting Johnson’s




                                                9
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 10 of 13




carefully worded statement as true, Johnson has failed to raise a genuine issue of material fact on

this issue.4

        The doctrines of quasi-estoppel and sham affidavit surely also would prevent Johnson

from now taking a position contrary to those he asserted in his prior, contemporaneously

executed sworn statement.5 Accordingly, the competent summary judgment evidence of record

reflects that LoanDepot signed and delivered to Johnson a fair-market-value acknowledgment.

        Johnson’s arguments that a lien can’t be “estopped into existence” and that Defendants

are attempting to use his prior representations to validate an otherwise invalid home equity lien

are unpersuasive. As discussed, there is competent summary judgment evidence establishing that



4
  Defendants’ responses to Johnson’s requests for admission in which they state they can’t admit
or deny whether the acknowledgment maintained by Johnson is a true and correct copy aren’t
helpful to Johnson on this point. Compare Fed. R. Civ. P. 36(b) (“A matter admitted under this
rule is conclusively established unless the court, on motion, permits the admission to be
withdrawn or amended.”) with, e.g., Stockdale v. Stockdale, No. 4:08-CV-1773 CAS, 2009 WL
5217001, at *2 (E.D. Mo. Dec. 30, 2009) (noting, a “party cannot read into evidence the other
party’s denial or refusal to admit a fact, as a denial or refusal to answer is not evidence of any
fact”).
5
  See, e.g., Sivertson v. Citibank, N.A. as Tr. for Registered Holders of WAMU Asset-Backed
Certificates WAMU Series 2007-HE2 Tr., No. 4:18-CV-169-ALM-CAN, 2019 WL 2519222, at
*4 (E.D. Tex. Apr. 22, 2019), report and recommendation adopted sub nom. 2019 WL 5091991
(E.D. Tex. Oct. 11, 2019) (sham affidavit doctrine prevented plaintiff from making statements in
an affidavit made long after the loan origination that contradicted those made in his home equity
affidavit where plaintiff didn’t explain the contradiction or otherwise attempt to resolve the
disparity between his statements); Priester v. Long Beach Mortgage Co., No. 4:16-CV-449, 2018
WL 4469679, at *5 (E.D. Tex. Sept. 18, 2018) (plaintiffs were quasi-estopped from arguing,
after accepting the benefit of the extension of the credit, that they didn’t receive the notice
required by the Texas Constitution at least twelve days before the Loan closing took place and
that the Loan closing took place in the plaintiffs’ living room); Sierra v. Ocwen Loan Servicing,
LLC, No. CIV.A. H-10-4984, 2012 WL 527940, at *5 (S.D. Tex. Feb. 16, 2012) (rejecting
plaintiffs’ affidavits stating that they didn’t receive copies of the loan documents where plaintiffs
signed a receipt verifying they received all such documents one day before closing) (citing Tyler
v. Cedar Hill Indep. Sch. Dist., 426 Fed. Appx. 306, 309 (5th Cir. 2011) (“We have repeatedly
held that self-serving affidavits without more, will not defeat a motion for summary
judgment.”)).




                                                 10
            Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 11 of 13




LoanDepot and its successor Freddie Mac had a valid lien on the property. Johnson is simply

estopped from introducing the evidence he offered to contradict his previous sworn statement.

       C.       Johnson’s Suit to Remove Cloud and Quiet Title Also Lacks Merit.

       There’s no dispute here that at the time Johnson initiated this action, the lien had already

been released. Because there’s no cloud on Johnson’s title for the Court to remove, summary

judgment should be granted on this claim. See Lance v. Robinson, 543 S.W.3d 723, 739 (Tex.

2018) (“The plaintiff in a quiet-title suit must prove, as a matter of law, that he has a right of

ownership and that the adverse claim is a cloud on the title that equity will remove.”) (quotations

omitted).

       D.       Absent a Valid Underlying Claim, Johnson’s Declaratory-Judgment Claim
                Warrants Dismissal.

       Finally, summary judgment on Johnson’s request for Declaratory Judgment pursuant to

Chapter 37 of the Texas Civil Practice and Remedies Code—which the Court construes as a

claim under the federal Declaratory Judgment Act6 —is warranted. This claim duplicates the

underlying claims for breach of contract and quiet title, which fail for the reasons discussed

above. Accordingly, there is no actual controversy between the parties that could warrant a

declaration, and Johnson’s request for declaratory relief should be dismissed. See Davis v. City of

Alvarado, 835 Fed. App’x 714, 719 n.4 (5th Cir. 2020) (affirming dismissal of Declaratory

Judgment Act claim where district court dismissed plaintiff’s underlying claims); see also Vestal




6
  See, e.g., Dowd v. United States Dep’t of Educ., No. 3:20-CV-713-N, 2021 WL 1865191, at *2
(N.D. Tex. May 10, 2021) (construing plaintiff’s Texas Declaratory Judgment Act claim as a
Federal Declaratory Judgment action “[b]ecause federal courts apply federal procedural law in
federal actions, the Declaratory Judgment Act governs”); Santiago v. Allstate Indem. Co., No.
5:19-CV-00306-OLG, 2019 WL 10303696, at *3 n.1 (W.D. Tex. Jun. 5, 2019) (“District courts
construe state declaratory judgment actions as federal declaratory judgment actions.”)



                                                11
          Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 12 of 13




v. Fed. Nat’l Mortg. Ass’n, No. CV H-16-3628, 2017 WL 4217165, at *3-4 (S.D. Tex. Sept. 20,

2017).

                                Conclusion and Recommendation

         For the reasons discussed above, it is recommended that Defendants’ Motion for

Summary Judgment, Dkt. No. 19, be GRANTED and Johnson’s Motion for Partial Summary

Judgment, Dkt. No. 20, be DENIED.

         Having considered and acted upon all matters for which the above-entitled and numbered

case was referred, it is ORDERED that the above-entitled and numbered case is RETURNED

to the District Court for all purposes.

                  Instructions for Service and Notice of Right to Object/Appeal

         The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The objecting party

shall file the objections with the clerk of the court, and serve the objections on all other parties. A

party    filing   objections   must   specifically     identify   those   findings,   conclusions,   or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusory, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this report shall bar the party from a de novo determination by the district court. Thomas v. Arn,

474 U.S. 140, 149-52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000).




                                                  12
         Case 5:20-cv-00245-FB Document 30 Filed 07/26/21 Page 13 of 13




Additionally, failure to timely file written objections to the proposed findings, conclusions, and

recommendations contained in this report and recommendation shall bar the aggrieved party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       IT IS SO ORDERED.

       SIGNED this 26th day of July, 2021.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE




                                               13
